Citation Nr: 0514302	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-36 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from March 1999 to March 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.

The appellant testified before the undersigned in December 
2004.  The transcript has been obtained and associated with 
the claims folder.


FINDING OF FACT

The appellant incurred a bilateral knee disorder as a result 
of his active duty military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a bilateral knee disorder are met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he incurred a bilateral knee 
disorder as a result of his active military service.  He 
argues that he was an aerospace equipment mechanic in 
service, which involved a lot of kneeling, pulling, and 
pushing of equipment weighing up to 3, 000 pounds, and that 
he has had continuous knee symptoms after service.  The 
appellant further testified that while he was diagnosed with 
Osgood-Schlatter's disease when he was 16, there was no sign 
of the disorder when he entered active duty service.  
Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

The appellant's service medical records support his 
contentions.  The appellant complained of bilateral knee pain 
on multiple occasions.  He was variously diagnosed with 
bilateral patellofemoral syndrome, retropatellar knee pain, 
and possible patellar tendonitis.  Service medical records 
reveal the appellant was placed on a physical profile for 
bilateral knee pain.  He was instructed not to run, bend, 
squat, or stand for prolonged periods of time.  

Service medical records indicate the appellant had a past 
medical history of Osgood-Schlatter's disease in high school.  
However, as the appellant testified, there was no indication 
that he had Osgood-Schlatter's upon his entry into active 
duty service.  The appellant is considered to have been in 
sound condition when examined upon enlistment in December 
1998, as there were no defects, infirmities, or disorders 
referable to his knees noted at entrance into service. See 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted. Id.   A 
past medical history of Osgood-Schlatter's disease noted a 
year and a half after the appellant's entry into active duty 
service does not rise to the level of clear and unmistakable 
(obvious or manifest) evidence, which demonstrates that a 
bilateral knee injury or disease existed prior to service. 
Id.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board finds that a chronic bilateral knee disorder 
manifested during the appellant's active duty service.  There 
were manifestations of the same chronic disease upon VA 
examination in June 2003, a mere three months after the 
appellant's discharge. The appellant complained of bilateral 
knee pain, swelling, and locking of the knee joints.  He was 
diagnosed with bilateral plicus underneath both kneecaps.  
The examiner noted complaints of chronic knee pain while the 
appellant was in the military.  There was no indication that 
bilateral plicus was attributable to any intercurrent causes. 
38 C.F.R. § 3.303(b).  

After careful consideration of all procurable and assembled 
data, and affording the appellant all reasonable doubt, 
service connection is warranted for a bilateral knee 
disorder.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable result 
for the veteran, or be of assistance to this inquiry.  


ORDER

Entitlement to service connection for a bilateral knee 
disorder is granted.


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


